COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Humphreys
Argued at Richmond, Virginia


JASON D. HAILEY, s/k/a
 JASON DUANE HAILEY
                                        MEMORANDUM OPINION * BY
v.   Record No. 0627-99-3              JUDGE ROBERT J. HUMPHREYS
                                            AUGUST 15, 2000
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF PITTSYLVANIA COUNTY
                    Charles J. Strauss, Judge

          David W. Shreve for appellant.

          Amy L. Marshall, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     Jason D. Hailey, appellant, appeals from his convictions for

driving a motor vehicle on a suspended license and driving under

the influence of alcohol, second offense.   On appeal, he contends

the trial court erred in denying his motion to dismiss that was

argued "on the basis that the detention and subsequent seizure of

the Defendant and his arrest were unlawful."   In his brief,

appellant questions whether the police officer had "an objectively

reasonable particularized suspicion that [he] was engaged in or

had recently been engaged in criminal activity."




     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     Appellant failed to make any constitutional arguments in the

trial court.    Therefore, we affirm his convictions.

                                FACTS

     At 2:45 p.m., on October 19, 1998, Officer B.K. Dudley "heard

"a vehicle engine 'rev' and tires squeal" and "saw a light gray

and white older model Chevrolet pickup truck with a camper shell

on the back slide onto Pocket Road from an adjacent parking lot

and head away from Main Street." 1   Dudley tried "to pursue" the

vehicle, but was unable to locate it.    He could not identify the

driver or the license plate.

     Dudley returned to the police department.    "Before or at

3:00 p.m.," a "lady came to the Police Department" and told Dudley

that she had seen a pickup truck speeding on Pocket Road.    The

lady "named the two occupants of the vehicle."    Although Dudley

"was familiar with" the lady, she "did not want her identity . . .

revealed," so Dudley refused to identify her by name.

     After the lady left, Dudley "saw the same truck he had seen

earlier and about which the unidentified lady had told him on

Pocket Road."   Dudley followed the vehicle.   Although he saw the

driver commit no traffic infractions, Dudley stopped the vehicle.

Appellant "was the driver."    The summons indicated an arrest time

of 4:45 p.m.



     1
       The record does not contain a transcript of the hearing or
trial, therefore we rely on the recitation of facts from the
written statement of facts signed by the trial judge.

                                - 2 -
                       PROCEDURAL BACKGROUND

     On January 14, 1999, appellant filed a motion to dismiss on

the ground that "Dudley's actions in detaining [him] were

occasioned by a complaint made sometime earlier in the day by a

citizen of the community."   In the motion, appellant argued that

the charges

          be dismissed inasmuch as, he was arrested
          without a warrant and the arresting Officer
          did not have personal knowledge acquired by
          his personal sense that the offense was
          committed in his presence inasmuch as, there
          was no offense committed with the presence
          of the Officer when he had direct personal
          knowledge, through his sight, hearing or
          other senses that it was then and there
          being committed.

     By order dated February 18, 1999, the trial court denied the

motion to dismiss.   The order contains no explanation or reason

for the trial court's decision.   The statement of facts does not

recite that appellant asserted a constitutional claim at trial.

                             DISCUSSION

     The Court of Appeals will not consider arguments on appeal

which were not presented to the trial court.   See Jacques v.

Commonwealth, 12 Va. App. 591, 593, 405 S.E.2d 630, 631 (1991)

(citing Rule 5A:18).   The purpose of the rule is "to give the

trial court an opportunity to rule intelligently."   Marshall v.

Goughnour, 221 Va. 265, 269, 269 S.E.2d 801, 804 (1980).

     Appellant's argument in his motion to dismiss is based solely

on a statutory violation of Code § 19.2-81.    In that motion,


                               - 3 -
appellant suggested that the stop was based solely on the speeding

violation and that the officer did not see appellant speed.

However, a violation of Code § 19.2-81 does not require the

exclusion of evidence absent a constitutional violation.     See

Vinson v. Commonwealth, 258 Va. 459, 469, 522 S.E.2d 170, 177

(1999) (even if there was violation of Code § 19.2-81, suppression

not required absent constitutional violation); Thompson v.

Commonwealth, 10 Va. App. 117, 121, 390 S.E.2d 198, 200-01 (1990)

(confession obtained during period of statutorily invalid arrest

not subject to exclusion when accused constitutionally in custody

and confessed voluntarily).

     On appeal, appellant contends the stop violated the Fourth

Amendment; however, nothing in the record indicates that appellant

ever made a constitutional argument to the trial court.

Therefore, Rule 5A:18 bars our review of that issue.   See Cottrell

v. Commonwealth, 12 Va. App. 570, 574, 405 S.E.2d 438, 441 (1991)

(Rule 5A:18 barred consideration of constitutional question not

raised in trial court); cf. Jacques, 12 Va. App. at 593, 405

S.E.2d at 631 (refusing to address statutory violation where

motion to suppress was based solely on constitutional grounds).

Because the record fails to show that appellant made a

constitutional argument to the trial court, we will not consider

this issue for the first time on appeal.   See Rule 5A:18.




                              - 4 -
Accordingly, we affirm the trial court.

                                          Affirmed.




                         - 5 -